Citation Nr: 0609606	
Decision Date: 04/03/06    Archive Date: 04/13/06

DOCKET NO.  04-42 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides.

2.  Entitlement to service connection for renal failure 
claimed as due to exposure to herbicides.

3.  Entitlement to service connection for cardiovascular 
disease to include hypertension and coronary artery disease 
claimed as due to exposure to herbicides.

4.  Entitlement to service connection for arthritis claimed 
as due to exposure to herbicides.

5.  Entitlement to service connection for benign prostatic 
hypertrophy with bladder outlet obstruction claimed as due to 
exposure to herbicides.

6.  Entitlement to service connection for sexual dysfunction 
claimed as due to exposure to herbicides.

7.  Entitlement to service connection for hyperlipidemia 
claimed as due to exposure to herbicides.

8.  Entitlement to service connection for hair color change 
claimed as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant, his spouse and daughter


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION


The veteran had active service from January 1965 to February 
1969.

This appeal arises from an August 2004 rating decision of the 
Regional Office (RO).

A review of the record suggests that the veteran may wish to 
pursue an appeal relative to birth defects of his children; 
accordingly, the RO should contact the veteran and determine 
whether he elects to pursue an additional claim.


FINDINGS OF FACT


1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran served during the Vietnam Era in the waters 
off of the Vietnam coast, but he had neither duty nor 
visitation in the Republic of Vietnam.

3.  The veteran is not presumed to have been exposed to 
herbicides.

4.  The veteran's diabetes mellitus was first manifest years 
after service and is unrelated to disease or injury in 
service.

5.  The veteran's renal failure was first manifest years 
after service and is unrelated to disease or injury in 
service.

6.  The veteran's cardiovascular disease to include 
hypertension and coronary artery disease was first manifest 
years after service and is unrelated to disease or injury in 
service.

7.  The veteran's benign prostatic hypertrophy with bladder 
outlet obstruction was first manifest years after service and 
is unrelated to disease or injury in service.

8.  The veteran does not suffer from diagnosed sexual 
dysfunction.

9.  The veteran does not suffer from arthritis.

10.  Hyperlipidemia is a laboratory finding and is not a 
disease or injury for VA compensation purposes.

11.  Hair color change is not a disease or injury for VA 
compensation purposes.


CONCLUSIONS OF LAW

1.  The veteran's diabetes mellitus claimed as due to 
exposure to herbicides was not incurred in or aggravated 
during service, nor may diabetes be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  The veteran's renal failure claimed as due to exposure to 
herbicides was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

3.  The veteran's cardiovascular disease to include 
hypertension and coronary artery disease claimed as due to 
exposure to herbicides was not incurred in or aggravated 
during service, nor may cardiovascular disease be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1116, 1137 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2005).

4.  Arthritis claimed as due to exposure to herbicides was 
not incurred in or aggravated during service, nor may 
arthritis be presumed to have been so incurred.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1116, 1137 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2005).

5.  The veteran's benign prostatic hypertrophy with bladder 
outlet obstruction claimed as due to exposure to herbicides 
was not incurred in or aggravated during service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

6.  Sexual dysfunction claimed as due to exposure to 
herbicides was not incurred in or aggravated during service.  
38 U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2005).

7.  Service connection for hyperlipidemia is not warranted.  
38 C.F.R. § 3.303(c) (2005).

8.  Service connection for hair color change is not 
warranted.  38 C.F.R. § 3.303(c) (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records include the January 1965 
enlistment examination which refers to a history of a back x-
ray that had been abnormal.  On evaluation, no disability was 
found and it was noted that the veteran was asymptomatic.

In September 1966, blood pressure readings of 140/80 and 
150/110 were recorded and questionable hypertension was 
noted.  A subsequent blood pressure reading was 128/84.

On the January 1969 separation examination, the spine, heart, 
and vascular system were clinically evaluated as normal and 
blood pressure was 110/86.

In support of this appeal, the veteran has indicated that he 
was aboard the USS Midway from August to November 1965 off 
the shore of Vietnam and that he made three trips to Da Nang 
to pick up mail and parts for planes.  He did not remember 
the exact dates when he was in Da Nang.  He maintains that 
the disabilities on appeal are the result of his exposure to 
Agent Orange while he was in Vietnam.  

In June 2004, the National Personnel Records Center (NPRC) 
indicated that they were unable to establish that the veteran 
was in-country in Vietnam when he served aboard the USS 
Midway which was in the official waters of Vietnam from 
October to November 1965.  The veteran's service personnel 
records to include the enlisted performance record show that 
he served on the USS Midway for less than 90 days beginning 
on 16 November 1965.

VA medical records in the early 2000s show treatment for 
disorders to include chronic renal insufficiency, coronary 
artery disease, hypertension, type II diabetes mellitus, 
hyperlipidemia, and benign prostatic hypertrophy with bladder 
outlet obstruction.  

On VA examination in October 2003, medical history included 
the diagnosis of diabetes at age 48 (around 1993); chronic 
renal insufficiency; and the diagnosis of hypertension at age 
44 (around 1989).

A December 2003 VA medical report indicates that range of 
motion of all joints was normal and no deformities or 
localized tenderness or inflammatory signs were noted.  A 
March 2003 note refers to arthritis of the left shoulder and 
knees.

A March 2000 private medical statement shows a 20 year 
history of hypertension and a 10 to 15 year history of 
diabetes.  

A copy of a November 1965 newspaper article indicates that 
the veteran had been assigned to the USS Midway.

January 2006 medical documents indicate that the veteran was 
diagnosed with bladder cancer and small cell lung cancer.  

The veteran testified in February 2006 that he was at the Air 
Force Base at Da Nang for two to three days; and that a VA 
doctor had told him that he had dioxin in his blood that was 
due to exposure to Agent Orange.  With regard to the 
veteran's testimony that there was dioxin in his blood, he 
has submitted into evidence and highlighted a VA primary care 
encounter form.  A review of this form unequivocally shows 
that it does not establish that VA has found that the veteran 
has dioxin in his blood.  Likewise, a review of all of the VA 
treatment records (to include the October 2003 Agent Orange 
registry examination) fails to corroborate this contention.  
In short, there is no basis for the veteran's testimony that 
he was informed by a VA physician that there was dioxin in 
his blood due to Agent Orange exposure.  

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d) (2005).  

Where a veteran served 90 days or more and diabetes mellitus 
or cardiovascular disease to include hypertension and 
coronary artery disease are manifest to a degree of ten (10) 
percent or more within 1 year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  In this case, the veteran has not 
contended nor does the evidence demonstrate that diabetes 
mellitus and cardiovascular disease were manifest within one 
year of separation from service; accordingly, the presumptive 
service connection provisions regarding these disabilities 
are not for application herein.

To establish a showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time. 38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

As to the specific contention that the veteran was exposed to 
herbicides, which resulted in the development of the 
disorders that he has claimed on appeal, the Board observes 
that a veteran who, during active military, naval, or air 
service, served in the Republic of Vietnam during the Vietnam 
Era, shall be presumed to have been exposed during such 
service to a herbicide agent, unless there is affirmative 
evidence to establish that the veteran was not exposed to any 
such agent during that service.  The last date on which such 
a veteran shall be presumed to have been exposed to a 
herbicide agent shall be the last date on which he or she 
served in the Republic of Vietnam during the Vietnam era.  
"Service in the Republic of Vietnam" includes service in the 
waters offshore and service in other locations if the 
conditions of service involved duty or visitation in the 
Republic of Vietnam.  38 C.F.R. § 3.307(a)(6)(iii).

An opinion of the General Counsel for VA held that service on 
a deep-water naval vessel off the shores of Vietnam may not 
be considered "service in the Republic of Vietnam" for 
purposes of 38 C.F.R. § 101(29) (A), and this is consistent 
with the definition of service in the Republic of Vietnam 
found in 38 C.F.R. § 3.307(a)(6)(iii) (2005).  VAOGCPREC 27-
97 (July 23, 1997).

While there is no dispute that the veteran had service during 
the Vietnam Era and that he served on the naval ship the USS 
Midway in Vietnam's coastal waters, in order for the 
presumption of having been exposed to herbicide agents to 
attach, there must be evidence that the veteran went ashore 
in Vietnam.  The veteran has indicated that he made several 
trips to Da Nang to pick up mail or parts for planes. 

In an attempt to corroborate the veteran's alleged duty or 
visitation to Vietnam, the RO undertook several development 
inquiries.  The information gathered included a certification 
from the NPRC in June 2004 to the effect that it was unable 
to establish that the veteran was in Vietnam when he served 
on board the USS Midway from October to November 1965.  The 
veteran's service personnel records document that the veteran 
served on the USS Midway for less than 90 days beginning on 
16 November 1965.  The personnel records do not demonstrate 
that the veteran ever set foot in Vietnam.  As a result, 
despite all efforts to place the veteran in Vietnam, the 
evidence as presently assembled, does not support the 
proposition that the veteran's conditions of service involved 
duty or visitation in the Republic of Vietnam and the 
presumption of exposure to herbicides is not for application 
in this case.  

The Board notes that the veteran has submitted a copy of an 
article from November 1965 which shows that he had been 
assigned to the USS Midway.  This article is merely redundant 
of the official military records that show that he served on 
the USS Midway in November 1965 and, as such, adds nothing to 
the inquiry as to whether he ever was in Vietnam during his 
service.  As a lay person, relying on a generic article, the 
veteran is not qualified to render a medical opinion as to 
the etiology of his current disorders.  See Wallin v. West, 
11 Vet. App. 509, 514 (1998) (holding that treatise evidence 
cannot simply provide speculative generic statements not 
relevant to the veteran's claim," but, "standing alone," must 
include "generic relationships with a degree of certainty 
such that, under the facts of a specific case, there is at 
least plausible causality based upon objective facts rather 
than on an unsubstantiated lay medical opinion" (citing Sacks 
v. West, 11 Vet. App. 314, 317 (1998)); see also Stadin v. 
Brown, 8 Vet. App. 280, 284 (1995).  The document supplied by 
the veteran simply provides generic information.  Therefore, 
the aforementioned article lacks probative value in the 
consideration of the veteran's claim. 

If a veteran was exposed to a herbicide agent during active 
military, naval, or air service, the following diseases shall 
be service-connected if the requirements of 38 U.S.C.A. § 
1116; 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there 
is no record of such disease during service, provided further 
that the rebuttable presumption provisions of 38 U.S.C.A. § 
1113; 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type 2 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy, 
porphyria cutanea tarda, prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea), and soft-
tissue sarcomas (other than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).  
For purposes of this section, the term acute and subacute 
peripheral neuropathy means transient peripheral neuropathy 
that appears within weeks or months of exposure to a 
herbicide agent and resolves within two years of date on 
onset.  38 C.F.R. § 3.309(e), Note 2.

The diseases listed at 38 C.F.R. § 3.309(e) shall have become 
manifest to a degree of 10 percent or more at any time after 
service, except that chloracne or other acneform disease 
consistent with chloracne, porphyria cutanea tarda, and acute 
and subacute peripheral neuropathy shall have become manifest 
to a degree of 10 percent or more within one year after the 
last date on which the veteran was exposed to an herbicide 
agent during active military, naval, or air service. 38 
C.F.R. § 3.307(a)(6)(ii).

In this case, the medical record clearly demonstrates that 
the veteran was diagnosed with Type II diabetes mellitus many 
years after separation from service.  While Type II diabetes 
mellitus is one of the enumerated diseases under 3.309, in 
the absence of a showing that the veteran had duty or 
visitation in Vietnam, by operation of law, the veteran is 
not entitled to a presumption that Type II diabetes mellitus 
is etiologically related to his putative exposure to 
herbicide agents used in Vietnam.  

It is important to note that the diseases listed at 38 C.F.R. 
§ 3.309(e) are based on findings provided from scientific 
data furnished by the National Academy of Sciences (NAS).  
The NAS conducts studies to "summarize the scientific 
evidence concerning the association between exposure to 
herbicides used in support of military operations in Vietnam 
during the Vietnam era and each disease suspected to be 
associated with such exposure. "  64 Fed. Reg. 59,232-59,243 
(Nov. 2, 1999).  Reports from NAS are submitted at two-year 
intervals to reflect the most recent findings.  Based on 
input from the NAS reports, Congress amends the statutory 
provisions of the Agent Orange Act found at 38 U.S.C.A. § 
1116 and the Secretary promulgates the necessary regulatory 
changes to reflect the latest additions of diseases shown to 
be associated with exposure to herbicides.

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection with proof of direct causation.  Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 
Vet.App. 40, 44 (1996), aff'd sub nom.  Ramey v. Gober, 120 
F.3d 1239 (Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 
(1998).  See Brock v. Brown, 10 Vet.App. 155, 160-61 (1997).  
Thus, presumption is not the sole method for showing 
causation.  In this vein, the Board will address whether 
service connection may be awarded for the disabilities 
claimed on appeal on a direct incurrence basis.

The service medical records and the post service medical 
records (for many years after service), are silent regarding 
the presence of diabetes, renal failure, cardiovascular 
disease, and benign prostatic hypertrophy with bladder outlet 
obstruction.  With regard to hypertension, one service 
medical notation revealed borderline findings, but 
hypertension was not diagnosed in service or for many years 
thereafter.  Further, there is no competent medical evidence 
to establish a nexus between service and the eventual 
manifestation of any of the disabilities on appeal.  In fact, 
there is no medical evidence or medical opinion that would 
serve to establish a medical nexus between the any of these 
disorders and the veteran's service many years before.

With all due respect to the veteran's contentions, he is not 
shown to be a medical expert and, for that reason, he is not 
competent to express an authoritative opinion regarding an 
issue of medical causation or the diagnosis of a condition.  
See Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  The veteran's statements and 
testimony in support of his claim, therefore, do not 
constitute competent medical evidence to establish a link 
between the disorders currently claimed and service.

In sum, as the veteran was not exposed to herbicides in 
service and as there is no medical evidence to establish a 
direct casual link between service and any of the disorders 
claimed on appeal, the Board concludes that the preponderance 
of the evidence is against the claim of service connection 
due to exposure to herbicide agents in service or on a direct 
incurrence basis.




Arthritis and sexual dysfunction

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2005).  Where a veteran served 90 days or 
more during a period of war or during peacetime service after 
December 31, 1946 and arthritis becomes manifest to a degree 
of ten (10) percent or more within 1 year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service. 

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2005).  Service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2005).  

The veteran maintains that he currently suffers from 
arthritis and sexual dysfunction that are related to exposure 
to Agent Orange in service.  The evidence does not support 
these claims. 

Degenerative arthritis, as claimed by the veteran, must be 
established by x-ray findings.  See Diagnostic Code 5003.  In 
this case, a review of the service and post service medical 
evidence demonstrates that the veteran has never been 
diagnosed (by x-ray or by any other diagnostic tool) with 
arthritis of any joint.  In this regard, a December 2003 VA 
treatment note indicates that range of motion of all joints 
was normal and no deformity or localized tenderness or 
inflammatory signs were noted.  While several private and VA 
records refer to arthritis of the left shoulder and knees, 
such a diagnosis has not been corroborated by x-ray evidence.  
With regard to sexual dysfunction, although it is not 
implausible that the veteran has experienced some degree of 
sexual dysfunction in view of his medical history, there is 
no record of a diagnosis of sexual dysfunction.  
Parenthetically, the Board would note that there is no reason 
to remand for a definitive determination as to whether a 
diagnosis of arthritis or sexual dysfunction is warranted in 
view of the fact that there would still be no basis to 
connect arthritis or sexual dysfunction, if shown, with the 
veteran's service many decades before (as is the situation 
with several of the other disorders on appeal).  In short, in 
the absence of competent evidence to establish the current 
presence of arthritis or sexual dysfunction, there can be no 
valid claim.  Rabideau v. Derwinski, 2 Vet. App. 141 (1992); 
Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

The only remaining evidence that would support the veteran's 
claim that he currently suffers from arthritis or sexual 
dysfunction is found in his statements; however, lay evidence 
is inadequate to establish a medical diagnosis.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Accordingly, the 
preponderance of the evidence is against the veteran's claim 
of service connection for arthritis and sexual dysfunction.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  In this case, the 
Pelegrini standard was met as the veteran received VCAA 
notice in April 2004 prior to the initial unfavorable AOJ 
decision in August 2004. 

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in April 2004 and June 2004 as well as 
a statement of the case in November 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claim.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

The Board also notes the recent case of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. Vet. App. March 3, 
2006), which held that the notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Dingess/Hartman, slip op. at 14.  This notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id. 

Here, the veteran was given notice of what type of 
information and evidence was needed to substantiate his claim 
for service connection, but was not provided with notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  
Despite the inadequate notice provided to the veteran on 
these latter two elements, the Board finds no prejudice to 
the veteran in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question not addressed by the 
agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  As the 
Board concludes that the preponderance of the evidence is 
against the appellant's claim for service connection, any 
questions as to the appropriate disability rating or 
effective date to be assigned are rendered moot.   

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim. 38 C.F.R. § 3.159 (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available private and VA 
treatment records have been obtained.  The service medical 
records, service personnel records, and a statement from NPRC 
have been obtained and reviewed.  The veteran also presented 
testimony at a videoconference hearing in support of his 
claim.  Accordingly, the Board finds that the evidentiary 
development is complete.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2005).  In this case, the Board finds that the 
evidence currently of record is adequate to fully and fairly 
evaluate the veteran's appeal under 38 C.F.R. § 3.159 without 
affording the veteran a VA examination or obtaining a VA 
medical opinion.   

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).


Hyperlipidemia and change of hair color

The veteran contends that service connection should be 
awarded for hyperlipidemia and hair color change.  The Board 
notes, however, that hyperlipidemia and hair color change are 
not diseases or injuries within the meaning of applicable 
legislation, and service-connected compensation benefits may 
not be paid for these claims.  See 38 C.F.R. §§ 3.303(c).  

Hyperlipidemia is defined as the presence of an abnormally 
large amount of lipids in the circulating blood.  Stedman's 
Medical Dictionary, 826 (26th edition 1995).  In other words, 
hyperlipidemia is a laboratory finding and is not a 
disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996).  Likewise, change of hair color is not a disability 
for which VA compensation benefits are payable.  The term 
disability as used for VA purposes refers to impairment of 
earning capacity.  See Allen v. Brown, 7 Vet. App.  439 
(1995).  There is no evidence of record that hyperlipidemia 
or change of hair color cause any impairment of earning 
capacity.  Service connection may not be granted as nothing 
in the medical evidence reflects that the veteran has a 
current disability manifested by hyperlipidemia or change of 
hair color.

Furthermore, there has been no contention by the veteran or 
indication in the record that hyperlipidemia or change of 
hair color are the result of trauma or other underlying 
disease for which service connection may be granted.  The 
Court has held that in situations where the law is 
dispositive of a claim, the claim should be denied because of 
a lack of entitlement under the law.  Sabonis v. Brown, 6 
Vet. App. 426 (1994).  Accordingly, the veteran's request of 
service connection for hyperlipidemia and change of hair 
color must be denied as being legally insufficient.

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  Because the 
claim of service connection for hyperlipidemia and change of 
hair color are being denied as a matter of law, the 
provisions of the VCAA are not for consideration.  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002); see generally Dela 
Cruz v. Principi, 15 Vet. App. 143 (2001); Smith v. Gober, 14 
Vet. App. 227, 231-32 (2000); see also Livesay v. Principi, 
15 Vet. App. 165 (2001) (en banc) (holding that the VCAA is 
not applicable where it could not affect a pending matter and 
could have no application as a matter of law); see also 
VAOPGCPREC 2-04; 69 Fed. Reg. 25180 (2004).


ORDER

Entitlement to service connection for diabetes mellitus 
claimed as due to exposure to herbicides is denied.

Entitlement to service connection for renal failure claimed 
as due to exposure to herbicides is denied.

Entitlement to service connection for cardiovascular disease 
to include hypertension and coronary artery disease claimed 
as due to exposure to herbicides is denied.

Entitlement to service connection for arthritis claimed as 
due to exposure to herbicides is denied.

Entitlement to service connection for benign prostatic 
hypertrophy with bladder outlet obstruction claimed as due to 
exposure to herbicides is denied.

Entitlement to service connection for sexual dysfunction 
claimed as due to exposure to herbicides is denied.

Entitlement to service connection for hyperlipidemia claimed 
as due to exposure to herbicides is denied.

Entitlement to service connection for hair color change 
claimed as due to exposure to herbicides is denied.


____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


